Felton, Chief Judge.
A purported acknowledgment of service in the following language is not an acknowledgment of service of the bill of exception: “Due and legal notice of the within bill of exceptions is hereby acknowledged and it is further agreed that the contents of this bill of exceptions are true and correct.” It is only an acknowledgment of notice of a bill of *414exception to be submitted to the judge for certification. Such a writ of error will be dismissed on motion. Code Ann. § 6-911. Cleveland v. Wacaster, 186 Ga. 662 (198 S. E. 708); Knight v. Georgia Power Co., 95 Ga. App. 289 (97 S. E. 2d 643); Miller v. Riegel Textile Corp., 86 Ga. App. 554 (71 S. E. 2d 574).
Decided September 22, 1960.
Earl Staples, for plaintiffs in error.
Gilbert & Head, Howe & Murphy, Henry C. Head, Harold L. Murphy, contra.
The motion to dismiss the writ of error is granted and the writ is

Dismissed.


Nichols and Bell, JJ., concur.